TEIEATTORNEYGENERAL

                                          OFmXAS

                                      AUSTIN       11. TEXAS               t?l@JVU&           ./W-hux
                                            July    12,    1962
  WVILL      WILSON                                                        rTit.#le:                     0-&4/y
ATTORNEY        GENERAL
                                                                            0-L       35-.2   *     o-     3ary
                                                                            D-/s~:s-/~        JO-        &Z-S3

          Mr. .2iwin E. Pape                              Opinion    No. WW-1379
          County Attorney
          Guadalupe County                                Re:     Payment of charges due news-
          Sequin,   Texas                                         papers for publishing    of ci-
                                                                  tations  and notices   of sher-
                                                                  iff’s   sale in delinquent
          Dear Mr. Pape:                                          ad valorem tax suits.

                You ask the opinion   of this office   with reference    to pay-
          ment of charges due newspapers for publishing       citations   and no-
          tices  of sheriff’s  sale in suits   for delinquent    ad valorem taxes
          1*Jhcna taxing unit who is a party to the suit purchases        the land
          at sale for the delinquent    taxes.

                The two relevant    statutes   are i1rticles            7333 and 73’r5b, Sec.
          9, Vernon’s  Civil   Statutes.     We paraphrase             your three questions
          as follows:

                1.     Which of   these    two statutes         applies?

                2.     When the County purchases  the land may the county pay
                       the portion of these charges  Imposed upon the State?

                3.     If the County cannot pay the State’s  portion   of these
                       charges  then how may their payment be procured   from
                       the State?

                Art.    No. 7333 reads      as follows:

                             “In each case such fees shall be taxed
                        as costs against      the lands to be sold under
                        judgment for taxes,       and paid out of the pro-
                        ceeds of sale of same after          taxes,   penalty
                        and interest     due therein     are paid, and in no
                        case shall    the State or county be liable           there-
                        for except that where the State or other tax-
                        ing unit is the successful          bidder at the tax
                        sale,   all charges due newspapers for the pub-
                        lishing    of citations    and notices      of sheriff’s
                        sale shall be paid by the county and State
                        and other taxing units in tro ortion             to the
                        taxes adjudicated       to each.       Punderscoring
                        added ) .
Mr. Uwin    E. Pape,         page 2                           Opinion   No. WW-1379



      Article       7345b,    Section   9,   in its     pertinent   portion   reads
as follows:

                “If the property        be sold to any taxing
            unit which is a party to the judgment under
            decree of Court in said suit,           the title  to
            said property      shall be bid In and held by
            the taxlng unit purchasing           same for the use
            and benefit      of itself     and all other taxing
            units which are parties          to the suit and which
            have been adjudged in said suit to have tax
            liens    against   such property,      pro rata and In
            proportion     to the amount of the tax liens         in
            favor of said respective          taxing units as es-
            tablished     by the judgment in said suit,        and
            costs    and expenses      shall not be.payable   un-
            til   sale by such taxinf        unit so purchasing
            same. . , .II (underscoring           added).

This  sec. 9 of Art. 7345b further              provides      that when the land
is sold by the taxing unit which               purchased      it at the foreclo-
sure sale that
                    I,
                       . . . the proceeds        thereof   shall be re-
                ceived by or paid over to the taxing unit
                which purchased        said property      at the tax
                foreclosure      sale,    for the account of itself
                and all other taxing units adjudged to have
                a tax.li.en     against     such property,     and all
                taxing units so receiving            said proceeds
                shall first      pay out of the same all costs
                and expenses of Court and of sale,              and dl S-
                tribute     the remainder among all taxing units
                for which purchasing          taxing unit purchased
                and held said property,           pro rata and in
                proportion      to the amounts of their         tax liens
                against     said property       as established     in said
                judgment.      . . .‘I    (underscoring     added).

        In answer to your first  question:    One to whom these news-
paper charges are due may elect     to proceed for their collection
untier Art. 7333 or he may wait until      the land is sold by the
taxing units and be paid out of the proceeds        of that sale.   We
explain    this more fully  in our answer to your third question.

      We answer your second question:                   The county may not pay the
proportionate  part of these charges                  which are imposed upon the
State by the clear  language of Art.                  7333.
Mr. Alwin   E. Pape,    page 3                         Opinion   No, WW-1379



       In answer to your third question:          The proportionate        part
of these charges due by the State may be paid in either                 of two
ways.    First:     Pursuant to Article    7333, by presentation          of claim
to the Legislature.        We know of no provisions       In the present
appropriation      bill nor of any other funds now available            to the
State for payment of the State's         proportionate     liability,.      Second:
In the event the gland should be sold prior            to payment authorized
by the Legislature       pursuant to Article     7333, then the State's
proportionate      part of these charges may be paid out of its pro-
portionate     part of the proceeds     of the sale of the land In ac-
cordance    with the provisions    of Art. 7345b, Section          9 (supra).

      Summarily    stated,   we hold that Art. 7333 Imposes a liability
upon the State     In addition   to, and not exclusive   of, the liability
for payment of     these charges    out of the proceeds  of sale of the
land as provided      for in Art. 7345b, Sec. 9.     Our reasoning  in
support of this     conclusion   follows.

        The items "all   charges due newspapers for the publishing
of citations     and notices   of sheriff's   sale"   covered by Art. 7333
clearly    are a particular    class  and a subgroup off the more general
kind of items,     denominated by the above quoted provisions        of Art.
7345b, Section     9, as "costs    and expenses"    and as "costs and ex-
penses of court and of sale."

     Art. 7345b, Section        9 was last    amended in 1947,        and Article
7333 was last amended in        1951.

       With respect     to these charges due newspapers,      Art. 7333 is
an exception      to the more general   provisions    of Art. 7345b, Sec-
tion 9.    Clearly    these two statutes are In pari materia.       The
following    rules   of statutory  construction    are applicable:

                "Under the rules      of statutory    construction,
            statutes    in pari materia should be construed
            together    and where one statute      deals with a
            subject   in general    terms and another deals
            with a part of the same subject         in a more
            detailed   way{ the two should be harmonized,
            if possible.'      Culver v. Miears,      220 S.W.2d
200 (Civ.App.    1949, error ref.)

                "'It is a fundamental       rule that where the
            general  statute,     if standing   alone,  would in-
            clude the same matter as the special          act, and
            thus conflict     with it,   the special   act will
    Mr. Alwln E. Paps!, Page 4                           Opinion    No. WW-1379



                 be considered   f;    the exceptlon  to the general
                 statute,               Hallum v. Texas Liquor Con-
                 trol Boar:,‘&        S.W.2d 175 (Clv.App.  1942, error
                     f )
           The l;;l’amendment    to Article    7333 added    the   exception
    clause   which is:

                      “except   that where the State or other tax-
                 ing unit is the successful     bidder at the tax
                 sale,    all charges due newspapers for the pub-
                 lishing     of citations and notices  of sheriff’s
                 sale &all      be paid by the county and State
I                and other taxing
                 taxes adjudicated
                 added.)

           In view    of this new liability Imposed by the         1951 amendment,
    the   repealing    Section7   this amending Act, which         states

                     “A.11 laws and parts of laws in conflict
                 with this Act are hereby repealed   to the         ex-
                 tent of such conflict”,

    Elearly    refers  to prlor  laws which prohibited      1iabl;lty     of the
      . . .   county  and  State and  other  taxing  units.    .  .   for  these
    newspaper charges.       In other words, the laws repealed         must be
    restricted     to those laws which would conflict       with the new re-
    lief   granted by this amendment.       Also, this construction        har-
    monizes the emergency provisions        of the amending Act, being
    Sec. 4, which states

                     “The fact that existing    statutes do not
                 provide  for the payment of such charges,
                 creates  an emergency.  . .‘I.

    Again, this provision    when limited in its reference    to the new
    relief   granted by thls Act, and to the existing    statutes   and
    the fact that they did not provide    for liability    of “the county
    and State and other taxing units” for these charges       is literally
    correct.

           If these newspaper charges are restricted       to payment by the
    Legislature    only they would be discriminated      against  by having to
    wait until    the next session  of the Legislature,      and further  by
    beiilg made contingent    upon an appropriation     by a subsequent   Legls-
    lature   for their  payment.
Mr. :ilwin    E. Pape,    page 5                         Opinion     No, WW-1379



      But the evident  purpose Was to grant some kind of preference
in gapmcnt of these charges.    This td?s by means of the additicnal
lia i ity for their   payment,  This purpose is clearly  stated
In .ittorney General Opinion No. V-1453 (1952) which states     that
.\rt. 7333
                  !I
                    . . . was passed to ameliorate    the
              hardship    that might sometimes result from
              the long delay in the collection      of publi-
              cation   costs where one of the taxing units
              became the purchaser     at the first  sale.   . . .'
              (underscoring    added).

That opinion  further stated with reference to the new liability
.;mposed by the 1951 amendment to Art. 7333
                  1,
                          that     rlor     to the enactment
              of S&at;    Bill r731,       Acts 52nd Leg.,
              R.S. 1951, ch. 334,          p. 576, amending
              A~.tlcle 7333, V.C.S.,         there was no law
              that made the State          or county liable  for
              publication    costs    in    delinquent  tax suits.     . . .'




      In so far as the following     prior    opinions   of     the Attorney
General ma conflict    with this o lnlon,        they are      overruled:
                                                                  -_---_-.
Nos. o-643(   (lg45), o-6352 (19457, o-3089 (1941).             o-1695 (1940)
anti O-1593 (i939).   These conflicts      arise because        of amendments
to Jrts.   7333 and 7345b, Section    9, subsequent      to     these opinions.


                                SUMMARY

      1.     One to whom newspaper charges for publishing        cl-
             tations    and notices    of sheriff's sale in suits
             for delinquent     ad valorem taxes are due may ln-
             voke the provisions       of Art. 7333 and make claim
             to the Leglsloture      for payment of his charges;
             or such publisher      may wait until  the land Is
             sold by the taxing units who purchased it at
             delinquent    ad valorem tax foreclosure    sale
             for payment of his charges under Art. 73&b,
             Section   9.
MI-. Alwin E. Pape,   page 6                   Opinion     No. W-1379



     2.   No county can pay the proportionate part of
          these newspaper charges imposed by Art. 7333
          upon the State.

                                       Yours    very     truly,

                                       WILL WILSON
                                       AttoFney -General          of   Texas




                                           W. E. Allen
                                           Assistant

WEA:rk

.iPPROVED:

OPINION COMMITTEE:
W. V. Geppert, Chairman

Gordon Zuber
Bob Patterson
Frank Booth
Pat Bailey
REVIEWEDFOR THE ATTORNEYGENERAL
BY: Leonard Passmore